DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 1, 6, 6, 7, 8, 9, 10, 6, 11, 11, 12, 13, 14, and 15, respectively, of U.S. Patent No. 10,743,361. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a slightly broader version of the ‘361 claims wherein the differences are not patentably distinct:

Instant Claim 1
‘361 Claim 1

A method of handling a protocol data unit (PDU) session in a wireless communication system, the method performed by a wireless device implementing an access stratum (AS) layer and a non-access stratum (NAS) layer and comprising:
detecting, by the AS layer and to the NAS layer of the wireless device, that a user plane for the PDU session is activated; 
determining, by the AS layer of the wireless device, that a user plane for the PDU session is activated or released; 
transferring, by the AS layer and to the NAS layer of the wireless device, first information indicating that the user plane for the PDU session is activated; 
transferring, by the AS layer and to the NAS layer of the wireless device based on a determination that the user plane for the PDU session is activated, first information indicating that the user plane for the PDU session is activated;
detecting, by the AS layer and to the NAS layer of the wireless device, that a user plane for the PDU session is released; and 
… based on a determination that the user plane for the PDU session is released,…
transferring, by the AS layer and to the NAS layer of the wireless device, second 



	RE Claim 2, See ‘361 Claim 1.
	RE Claim 3, See ‘361 Claim 2.
	RE Claim 4, See ‘361 Claim 3.
	RE Claim 5, See ‘361 Claim 4.
	RE Claim 6, See ‘361 Claim 5.
	RE Claim 7, See ‘361 Claim 1.
	RE Claim 8, See ‘361 Claim 6.
	RE Claim 9, See ‘361 Claim 6.
	RE Claim 10, See ‘361 Claim 7.
	RE Claim 11, See ‘361 Claim 8.
	RE Claim 12, See ‘361 Claim 9.
	RE Claim 13, See ‘361 Claim 10.
	RE Claim 14, See ‘361 Claim 6.
	RE Claim 15, See ‘361 Claim 11.
	RE Claim 16, See ‘361 Claim 11.
	RE Claim 17, See ‘361 Claim 12.
	RE Claim 18, See ‘361 Claim 13.
	RE Claim 19, See ‘361 Claim 14.
	RE Claim 20, See ‘361 Claim 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu et al. (US# 2013/0039339 hereinafter referred to as Rayavarapu) in view of Shan et al. (US# 2019/0174449 hereinafter referred to as Shan).

	RE Claim 1, Rayavarapu discloses a method a method of handling a session in a wireless communication system (See Rayavarapu [0004], [0237], [0497]), the method performed by a wireless device implementing an access stratum (AS) layer and a non-access stratum (NAS) layer (See Rayavarapu [0276], [0340], [0338]) and comprising: 
	detecting, by the AS layer and to the NAS layer of the wireless device, that a user plane for the PDU session is activated (See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – determining by the AS layer to not suspend user plane (i.e. RRC connection setup message with NAS signaling)); 
	transferring, by the AS layer and to the NAS layer of the wireless device, first information indicating that the user plane for the PDU session is activated (See Rayavarapu [0051]-[0052], [0276], [0340], [0338], [0538]-[0540] – i.e. RRC connection setup message with NAS signaling); 
	detecting, by the AS layer and to the NAS layer of the wireless device, that a user plane for the PDU session is released (See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – determining by the AS layer to suspend user plane (i.e. suspend RRC)); and 
See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – discarding suspended RRC connection by utilizing NAS signaling).
	Rayavarapu does not specifically disclose handling protocol data unit (PDU) sessions.
	However, Shan teaches of handling protocol data unit (PDU) sessions in a wireless communication system (See Shan [0076] – suspending PDU session user plane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session handling wireless communication system, as disclosed in Rayavarapu, comprising handling protocol data unit (PDU) sessions in the wireless communication system, as taught in Shan. One is motivated as such in order to improve system and device configuration and registration (See Shan Background).

	RE Claim 3, Rayavarapu, modified by Shan, discloses a method, as set forth in claim 1 above. Rayavarapu does not specifically disclose further comprising:
	transmitting, by the NAS layer of the wireless device, a first NAS message related to the PDU session; and 
	receiving, by the NAS layer of the wireless device, a second NAS message related to the PDU session.  
	However, Shan teaches of 
See Shan [0059]-[0060] – i.e. sending PDU session establishment request); and 
	receiving, by the NAS layer of the wireless device, a second NAS message related to the PDU session (See Shan [0058], [0072] – i.e. receiving PDU session accept/reject message).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session handling wireless communication system, as disclosed in Rayavarapu, comprising transmitting, by the NAS layer of the wireless device, a first NAS message related to the PDU session; and 
	receiving, by the NAS layer of the wireless device, a second NAS message related to the PDU session, as taught in Shan. One is motivated as such in order to improve system and device configuration and registration (See Shan Background).

	RE Claim 4, Rayavarapu, modified by Shan, discloses a method, as set forth in claim 3 above, wherein the first NAS message comprises a PDU session establishment request message (See Shan [0059]-[0060] – i.e. sending PDU session establishment request), wherein the second NAS message comprises a PDU session establishment accept message or a PDU session establishment reject message (See Shan [0058], [0072] – i.e. receiving PDU session accept/reject message).

	RE Claim 7, Rayavarapu, modified by Shan, discloses a method, as set forth in claim 1 above. Rayavarapu does not specifically disclose further comprising: 

	However, Shan teaches of 
	storing, by the NAS layer of the wireless device, the first information or the second information (See Shan [0070] – NAS layer handling PDU session release (i.e. has to “store” the fact that the session is released at some point when handling PDU session release)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session handling wireless communication system, as disclosed in Rayavarapu, comprising storing, by the NAS layer of the wireless device, the first information or the second information, as taught in Shan. One is motivated as such in order to improve system and device configuration and registration (See Shan Background).

	RE Claim 8, Rayavarapu discloses a wireless device configured to handle a session in a wireless communication system (See Rayavarapu [0004], [0237], [0497]), the wireless device configured to implement an access stratum (AS) layer and a non-access stratum (NAS) layer (See Rayavarapu [0276], [0340], [0338]), and comprising: 
	a transceiver (See Rayavarapu Background; FIG 2 – wireless devices have transceivers (i.e. communication subsystem)); 
	at least one processor (See Rayavarapu Background; FIG 2 – wireless devices have processors); and 
See Rayavarapu Background; FIG 2 – wireless devices have memories (i.e. RAM, storage)), when executed by the at least one processor, perform operations comprising: 
	detecting, by the AS layer and to the NAS layer of the wireless device, that a user plane for the PDU session is activated (See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – determining by the AS layer to not suspend user plane (i.e. RRC connection setup message with NAS signaling)); 
	transferring, by the AS layer and to the NAS layer of the wireless device, first information indicating that the user plane for the PDU session is activated (See Rayavarapu [0051]-[0052], [0276], [0340], [0338], [0538]-[0540] – i.e. RRC connection setup message with NAS signaling); 
	detecting, by the AS layer and to the NAS layer of the wireless device, that a user plane for the PDU session is released (See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – determining by the AS layer to suspend user plane (i.e. suspend RRC)); and 
	transferring, by the AS layer and to the NAS layer of the wireless device, second information indicating that the user plane for the PDU session is released (See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – discarding suspended RRC connection by utilizing NAS signaling).
	Rayavarapu does not specifically disclose handling protocol data unit (PDU) sessions.
See Shan [0076] – suspending PDU session user plane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session handling wireless communication system, as disclosed in Rayavarapu, comprising handling protocol data unit (PDU) sessions in the wireless communication system, as taught in Shan. One is motivated as such in order to improve system and device configuration and registration (See Shan Background).

	RE Claim 10, Rayavarapu, modified by Shan, discloses a wireless device, as set forth in claim 8 above. Rayavarapu does not specifically disclose wherein the operations further comprise:
	transmitting, by the NAS layer of the wireless device, a first NAS message related to the PDU session; and 
	receiving, by the NAS layer of the wireless device, a second NAS message related to the PDU session.  
	However, Shan teaches of 
	transmitting, by the NAS layer of the wireless device, a first NAS message related to the PDU session (See Shan [0059]-[0060] – i.e. sending PDU session establishment request); and 
See Shan [0058], [0072] – i.e. receiving PDU session accept/reject message).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session handling wireless communication system, as disclosed in Rayavarapu, comprising transmitting, by the NAS layer of the wireless device, a first NAS message related to the PDU session; and 
	receiving, by the NAS layer of the wireless device, a second NAS message related to the PDU session, as taught in Shan. One is motivated as such in order to improve system and device configuration and registration (See Shan Background).

	RE Claim 11, Rayavarapu, modified by Shan, discloses a wireless device, as set forth in claim 10 above, wherein the first NAS message comprises a PDU session establishment request message (See Shan [0059]-[0060] – i.e. sending PDU session establishment request), wherein the second NAS message comprises a PDU session establishment accept message or a PDU session establishment reject message (See Shan [0058], [0072] – i.e. receiving PDU session accept/reject message).

	RE Claim 14, Rayavarapu, modified by Shan, discloses a wireless device, as set forth in claim 8 above. Rayavarapu does not specifically disclose wherein the operations further comprise: 
	storing, by the NAS layer of the wireless device, information related to a deactivated status of the PDU session.  

	storing, by the NAS layer of the wireless device, information related to a deactivated status of the PDU session (See Shan [0070] – NAS layer handling PDU session release (i.e. has to “store” the fact that the session is released at some point when handling PDU session release)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session handling wireless communication system, as disclosed in Rayavarapu, comprising storing, by the NAS layer of the wireless device, information related to a deactivated status of the PDU session, as taught in Shan. One is motivated as such in order to improve system and device configuration and registration (See Shan Background).

	RE Claim 15, Rayavarapu discloses a wireless device configured to handle a session in a wireless communication system (See Rayavarapu [0004], [0237], [0497]), the wireless device configured to implement an access stratum (AS) layer and a non-access stratum (NAS) layer (See Rayavarapu [0276], [0340], [0338]), and comprising: 
	a display (See Rayavarapu Background; FIG 2 – i.e. display screen); 
	an input unit (See Rayavarapu Background; FIG 2 – i.e. I/O controller); 
	a transceiver (See Rayavarapu Background; FIG 2 – wireless devices have transceivers i.e. communication subsystem); 
	at least one processor (See Rayavarapu Background; FIG 2 – wireless devices have processors); and 
See Rayavarapu Background; FIG 2 – wireless devices have memories (i.e. RAM, storage)), when executed by the at least one processor, perform operations comprising: 
	detecting, by the AS layer and to the NAS layer of the wireless device, that a user plane for the PDU session is activated (See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – determining by the AS layer to suspend user plane (i.e. RRC connection setup message with NAS signaling)); 
	transferring, by the AS layer and to the NAS layer of the wireless device, first information indicating that the user plane for the PDU session is activated (See Rayavarapu [0051]-[0052], [0276], [0340], [0338], [0538]-[0540] – i.e. RRC connection setup message with NAS signaling); 
	detecting, by the AS layer and to the NAS layer of the wireless device, that a user plane for the PDU session is released (See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – determining by the AS layer to suspend user plane (i.e. suspend RRC)); and 
	transferring, by the AS layer and to the NAS layer of the wireless device, second information indicating that the user plane for the PDU session is released (See Rayavarapu [0051]-[0052], [0276], [0340], [0338] – discarding suspended RRC connection by utilizing NAS signaling).
	Rayavarapu does not specifically disclose handling protocol data unit (PDU) sessions.
See Shan [0076] – suspending PDU session user plane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session handling wireless communication system, as disclosed in Rayavarapu, comprising handling protocol data unit (PDU) sessions in the wireless communication system, as taught in Shan. One is motivated as such in order to improve system and device configuration and registration (See Shan Background).

	RE Claim 17, Rayavarapu, modified by Shan, discloses a wireless device, as set forth in claim 15 above. Rayavarapu does not specifically disclose wherein the operations further comprise:
	transmitting, by the NAS layer of the wireless device, a first NAS message related to the PDU session; and 
	receiving, by the NAS layer of the wireless device, a second NAS message related to the PDU session.  
	However, Shan teaches of 
	transmitting, by the NAS layer of the wireless device, a first NAS message related to the PDU session (See Shan [0059]-[0060] – i.e. sending PDU session establishment request); and 
See Shan [0058], [0072] – i.e. receiving PDU session accept/reject message).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session handling wireless communication system, as disclosed in Rayavarapu, comprising transmitting, by the NAS layer of the wireless device, a first NAS message related to the PDU session; and 
	receiving, by the NAS layer of the wireless device, a second NAS message related to the PDU session, as taught in Shan. One is motivated as such in order to improve system and device configuration and registration (See Shan Background).

	RE Claim 18, Rayavarapu, modified by Shan, discloses a wireless device, as set forth in claim 17 above, wherein the first NAS message comprises a PDU session establishment request message (See Shan [0059]-[0060] – i.e. sending PDU session establishment request), wherein the second NAS message comprises a PDU session establishment accept message or a PDU session establishment reject message (See Shan [0058], [0072] – i.e. receiving PDU session accept/reject message).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477